Title: To Thomas Jefferson from Philip Mazzei, 4 March 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Paris, marh 4 1780

From Rappannack, or york River, I wrote to Col. Maddison, that the season being so far advanced I had a mind not to wait untill I got to Italy to propose the exchange of goods on the terms expressed in my Instructions, and that least I should be taken, and of course be obliged to throw my papers over-board, I had interlined in some of my private old papers the cifer and the substance of the business intrusted to me (so as to give no suspicion) in order that I might (in Case I should make my escape) prepare things as far as possible by the time I should receive the duplicates of my commissions, so long time being past when I arrived at Nantes, and knowing that Mr. Smith had not come to Europe, my desire of purchasing the goods wanting for our army was very great. I proposed the bargain to many, several of whom declared it impracticable for reasons, which appeared to me well founded. Four of them made each a calculation, and gave it me, of which the most advantagious for us is inclosed, the other 3 fixing the freight more or less higher, and the insurance at 60 ⅌%. You will observe that I was not impowered to agree on such termes, and it was impossible for me to obtain any better. According to the inclosed plan the adventurer has about 26 ⅌% profit for his trouble and the interest of his money; but he must run several risks, as the freight and insurance may be higher, and the sale of the tobacco lower; he cannot recover the total from the Insurerers in case of loss; the Insurers may breck; and the result of the profit is not extraordinary considering how small is the capital sum, which cannot be increased unless the Adventurer would have part of his effects in Virginia; and I even think that the supposed 300 hogsheads of tobacco could not go in a Vessel of 200 tuns. I am convinced that such a thing cannot be undertaken but by People, who would reduce the freight by sending valuable cargoes, and leave the greater part of their effects in our funds; which I think may be obtained in Italy sooner than in France. I am now about proposing a plan here to encourage the people of the several states of Italy to become adventurers. I have only mentioned it to Dr. Franklin, who approves of it, and has promised me his assistance in it.
In letter 6. the 8th of February I said that I had been obliged at last to ask relief from Tuscany, and the 12th. that I had found it in the place, and prepared for my journey to Paris. I shall now tell you how that came about. Mr. Mark Lynch Merchant in Nantes came to me with a bill I had drawn in Irland on Penet and Co., D’Acosta having refused to accept it. My noble creditor Mr. John Cotter of Corke had ordered that in case of not payment the bill should be returned without protest, or molestation. Mr. Cotter’s Generous and delicate behaviour had probably prepared Mr. Lynch in my favour, and the sight of my situation compleated the business. His countenance expressed his sensibility at the bad usage I had met with in that Town, and in the most genteel manner offered me the assistance I was in so great need of on the security I had proposed to others. As he had not the whole sum at the time, he advanced me enough for my present exigencies, one of which was the recovering of my baggage, and took 10, or 12 days to collect the rest. During that time I made a point to frequent and study the man, because I had imagined that he could be of service to my friends and the state, and some people had described him to me as a man of a suspicious principles. I found in him intelligence, attention, and the utmost integrity. As I flatter myself, that you have frequently observed that I am not easily mistaken in judgeing of men, I dare to propose him to you as the only man to my knowledge in that place capable of doing you justice, and as such I shall recommend him to all my Virginian Friends, conscious that I serve them while I perform my duties of gratitude towards him. I hope that he will in time be your corrispondent for the affairs of the state, but will not descend to particulars on that head untill I have seen Mr. Penet. As I apprehend from certain people in Nantes every thing that is roguish and infamous, I send you the inclosed 2. letters, as an antidote to what could be written to the disadvantage of Mr. Lynch. Our Capn. Rt. Barron is acquainted with him. My letters must be put under cover to Mr. Lynch or Dr. Franklin. It is a matter of fact that a letter to me at Nantes from the Minister of Tuscany is disappeared; and that I have been robed of many here, and more there, cannot be doubted. I have the honour to be most respectfully, Sir, Your Excellency’s most Humble and most Obedient Servant,

Philip Mazzei

